CLINTON, Judge,
dissenting.
To say that mitigating evidence in this cause is “not comparable to that in Penry, supra,” majority slip opinion, at 342, is to adjudicate with tunnel vision.
The Supreme Court merely applied to Penry the principle underlying Lockett and Eddings “that punishment should be directly related to the personal culpability of the criminal defendant,” so that “the sentence imposed at the penalty stage [will] reflect a reasoned moral response to the defendant’s background, character, and crime.” Nothing said by the Supreme Court in Penry suggests that state courts must treat its application of basic Eighth Amendment principles in Penry as an exclusive pattern from which they are obliged to copy in all cases when called on to determine whether “in the absence of instructions informing the jury that it could consider and give effect to the mitigating evidence of [Lucas’] mental retardation and abused background by declining to impose the death penalty, that the jury was not provided with a vehicle for expressing in ‘reasoned moral response’ to that evidence in rendering its sentencing decision.”
*343Simply to cite other opinions similarly inflicted serves only to exacerbate the condition that is preventing the Court from applying those fundamental principles to the case at hand. See, e.g., Ex parte Bower, 823 S.W.2d 284 (Tex.Cr.App.1991) (dissenting opinion).
Accordingly, I dissent.